Name: 2012/60/EU: Council Decision of 24Ã January 2012 appointing seven members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-02-02

 2.2.2012 EN Official Journal of the European Union L 30/18 COUNCIL DECISION of 24 January 2012 appointing seven members of the Court of Auditors (2012/60/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The terms of office of Mr Olavi ALA-NISSILÃ , Mr VÃ ­tor Manuel da SILVA CALDEIRA, Mr Morten Louis LEVYSOHN, Mr Eoin OSHEA, Mr Karel PINXTEN, Mr Massimo VARI and Mr H.G. WESSBERG are due to expire on 29 February 2012. (2) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 1 March 2012 to 28 February 2018:  Mr Kevin CARDIFF,  Mr VÃ ­tor Manuel da SILVA CALDEIRA,  Mr Ville ITÃ LÃ ,  Mr Henrik OTBO,  Mr Karel PINXTEN,  Mr Pietro RUSSO,  Mr H.G. WESSBERG, Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 January 2012. For the Council The President M. VESTAGER (1) Opinion of 13 December 2011 (not yet published in the Official Journal).